

114 SCON 18 IS: Recognizing the daisy as the flower for military caregivers.
U.S. Senate
2015-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 18IN THE SENATE OF THE UNITED STATESJune 22, 2015Mr. Burr (for himself, Mrs. Murray, and Mr. Blumenthal) submitted the following concurrent resolution; which was referred to the Committee on Veterans' AffairsCONCURRENT RESOLUTIONRecognizing the daisy as the flower for military caregivers.
	
 Whereas military caregivers are nameless, courageous, giving individuals whose determination and sacrifices are rarely acknowledged and little-known outside of the military community;
 Whereas a military caregiver provides medical care to a member of the uniformed services or veteran who suffers from a physical, mental, or emotional wound or injury;
 Whereas a military caregiver is a father, mother, spouse, sibling, family member, or loved one of an injured member of the uniformed services or veteran;
 Whereas since the first armed conflict of the United States, injured veterans have been cared for by family members and loved ones after returning home from combat;
 Whereas since the Revolutionary War, military caregivers in the United States have tended to injured veterans as the veterans have recovered from seen and unseen wounds from combat operations;
 Whereas military caregivers have shown time and time again, regardless of the conflict, that caring for those who return home is a part of the character of the United States;
 Whereas many of the members of the uniformed services and veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom—
 (1)suffered wounds or injuries; and (2)require assistance from a caregiver to complete either activities of daily living such as bathing, dressing, and feeding, or instrumental activities such as transportation, meal preparation, and health management;
 Whereas, according to a study of military caregivers conducted by the RAND Corporation, as many as 1,000,000 spouses, parents, and children of veterans have served or are currently serving as caregivers to veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom;
 Whereas section 1672 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 1071 note; 122 Stat. 481) introduced an expansion of medical care available to family caregivers;
 Whereas the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1130) facilitated a new program for access to health insurance, mental health services, caregiver training, and respite care by family caregivers of veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom;
 Whereas the love and loyalty of military caregivers— (1)endures through the hardships of extended hospital stays, multiple surgeries, and lifetimes of care; and
 (2)helps create a fresh start that is hopeful even during difficult times;
 Whereas the daisy is a flower that symbolizes both— (1)loyalty to love; and
 (2)new beginnings; and Whereas there is no more appropriate representation of the devotion and determination to overcome obstacles shown every day by military caregivers than the daisy: Now, therefore, be it
	
 That Congress— (1)honors military caregivers for service and sacrifice to the United States;
 (2)encourages the people of the United States— (A)to show support to military families; and
 (B)to recognize the sacrifices endured by those families in service to the United States; and
 (3)recognizes the daisy as the flower for military caregivers.